Citation Nr: 9902429	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-19 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1951 to March 
1953.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for asbestosis.

The regional office determined that the claim was not well 
grounded.  The determination of the RO reflects a fundamental 
misunderstanding of the concept.  In November 1996, a VA 
examiner diagnosed chronic obstructive pulmonary disease. 
Probably related to asbestos exposure.  A private X-ray film 
resulted in an impression of consistent with asbestosis.  It 
appears that the RO has accepted that there was inservice 
asbestos exposure.  This claim is well grounded.  A competent 
professional has established that there is current 
disability, there is some evidence of inservice exposure and 
a nexus to service based on the exposure.  The determination 
to select one single piece of evidence and determine that 
there is no disability may not be accomplished when deciding 
if a case is well grounded.


REMAND

The RO obtained private medical records from Dr. Ray A. 
Harron.  In what appears to be a chest x-ray taken in April 
1995, Dr. Harron stated that there were primary s, 
secondary t[-]sized opacities involving six lung fields, 
profusion 1/2.  He added that there was evidence of cardiac 
surgery and epigastric surgery.  The impression was 
Consistent with asbestosis.  The appellant underwent a VA 
examination in November 1996.  The VA examiner gave the 
diagnosis of chronic obstructive pulmonary disease and stated 
that it was probably related to asbestos exposure . . . .  
A chest x-ray was done at that time.  The VA examiner who 
read the x-ray report stated that there was an apparent 
linear calcification along the pericardial surface at the 
base of the right cardiac border.  The VA examiner stated 
that a CT was recommended because it would serve as a 
baseline study for determining whether the appellant had 
asbestosis.

A CT of the appellants chest was conducted in January 1997.  
The VA examiner stated the following:

Axial views were taken from the 
suprasternal notch down through the upper 
abdomen.  Thin sections were obtained.  
Pulmonary and mediastinal windows were 
obtained.  We see no significant evidence 
of emphysema nor scarring in the 
periphery of the lung.  No pleural 
plaques or calcifications were noted.  We 
do see the calcific plaques on the 
pericardium as well as the coronaries[,] 
but this may well be related to an old 
myocardial infarct or pericarditis.

No obvious pulmonary nodules or masses 
are seen.  The hila appear normal.

The impression was that [t]here [wa]s no evidence of 
pulmonary emphysema, scarring, or asbestosis.

The Board finds that the medical evidence needs to be 
supplemented.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to have the claims file 
reviewed by a pulmonary specialist.  The 
examiner must be provided with the 
appellants claims folder and must review 
the appellants medical history.  The 
examiner must state in the evaluation 
report that he/she has reviewed the 
appellants medical history.  The 
examiner should address the following 
questions: (1) Are the April 1995 
findings in Dr. Harrons medical record 
consistent with asbestosis?  (2) Is the 
diagnosis of chronic obstructive 
pulmonary disease [p]robably related to 
asbestos exposure . . . in the November 
1996 VA examination report supported by 
the record?  (3) Please interpret the 
November 1996 chest x-ray, specifically, 
what does it mean when there is an 
[a]pparent linear calcification along 
the pericardial surface at the base of 
the right cardiac border?  (4) Is the 
January 1997 findings that there was no 
evidence of pulmonary emphysema, 
scarring, or asbestosis supported by the 
record?  (5) Please rule in or rule out 
whether the appellant has asbestosis, and 
state upon what evidence you base your 
opinion.  The examiner should report 
his/her findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he/she 
bases the opinion.

2.  The Board notes that the appellant 
need not be examined for the above 
determination.  However, if it is 
determined by a medical examiner that one 
is necessary to rule in or rule out a 
diagnosis of asbestosis, then the RO 
should schedule the appellant to undergo 
a VA examination, preferably with a 
pulmonary specialist.  The examiner must 
be provided with the appellants claims 
folder and must review the appellants 
medical history.  The examiner must state 
in the evaluation report that he/she has 
reviewed the appellants medical history.  
Any tests necessary for the determination 
(which are not intrusive to the 
appellant) must be conducted.  The 
examiner should then address the five 
questions listed above.  The examiner 
should report his/her findings in a 
clear, comprehensive, and legible manner 
and should state upon what evidence 
he/she bases the opinion.

3.  If the appellant is requested to 
undergo an examination, the RO is advised 
to ensure compliance with examination 
reporting requirements.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination in connection with a claim 
for service connection (other than an 
original claim), the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
REMAND serves as notification of the 
regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
